                 Case 19-10323-CSS              Doc 113        Filed 03/07/19         Page 1 of 9



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                      :
In re:                                                :         Chapter 11
                                                      :
PERNIX SLEEP, INC., et al.1                           :         Case No. 19-10323 (CSS)
                                                      :
                           Debtors.                   :         Re. Doc. No. 26
                                                      :         Hearing Date: March 14, 2019 @ 2:00 p.m.


         OBJECTION OF ENDURANCE AMERICAN INSURANCE COMPANY TO
         MOTION OF DEBTORS FOR ENTRY OF ORDERS (I)(A) APPROVING SALE
         PROCEDURES FOR SALE OF DEBTORS’ ASSETS, (B) APPROVING
         STALKING HORSE BID PROTECTIONS, (C) SCHEDULING AUCTION FOR,
         AND HEARING TO APPROVE SALE OF DEBTORS’ ASSETS, (D)
         APPROVING FORM AND MANNER OF NOTICES OF SALE, AUCTION AND
         SALE PROCEDING, (E) APPROVING ASSUMPTION AND ASSIGNMENT
         PROCEDURES, (F) GRANTING RELATED RELIEF AND (II)(A) APPROVING
         SALE OF DEBTORS’ ASSETS FREE AND CLEAR OF LIENS, CLAIMS,
         INTERESTS AND ENCUMBRANCES, (B) AUTHORIZING ASSUMPTION AND
         ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
         AND (C) GRANTING RELATED RELIEF

         Endurance American Insurance Company (“ENDURANCE”), by and through its

undersigned counsel, a party in interest of the Debtors, hereby files this objection to Motion of

Debtors For Entry Of Orders (Debtors’ Sale Motion”) (I)(A) Approving Sale Procedures For

Sale Of Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction

For, And Hearing To Approve Sale Of Debtors’ Assets, (D) Approving Form And Manner Of

Notices Of Sale, Auction And Sale Proceeding, (E) Approving Assumption And Assignment

Procedures, (F) Granting Related Relief And (II) (A) Approving Sale Of Debtors’ Assets Free

And Clear Of Liens, Claims, Interests And Encumbrances, (B) Authorizing Assumption and

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
where applicable, are: Pernix Therapeutics, Holdings, Inc. (4736), Pernix Therapeutics, LLC (1128), Pernix
Manufacturing, LLC (1236, Pernix Sleep, Inc. ( 1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn
Pharmaceuticals, Inc. (2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc.
(1303), Pernix Ireland Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix
Holdco 1, LLC, Pernix Holdco 2, LLC, Pernix Holdco 3, LLC.

                                                    {01568923;v1}1
                Case 19-10323-CSS              Doc 113        Filed 03/07/19        Page 2 of 9



Assignment Of Executory Contracts And Unexpired Leases And (C) Granting Related Relief.

(the “Objection”). In support of the Objection, ENDURANCE states as follows:

                                   I.       Background

        1.       ENDURANCE maintains a Commercial Excess Liability occurrence insurance

policy (“Policy”) for Pernix Therapeutics Holdings, Inc. (“Pernix” or the “Debtor”). A true and

correct copy of the Declarations Page of the Policy (with the Premium redacted) is attached

hereto as Exhibit “A.” ENDURANCE provided the Policy for the policy dates 11/30/2017-

11/30/2018. ENDURANCE notified Pernix that the Policy would not be renewed upon its

expiration. On or about November 28, 2018, the Debtor sought a six months extension of the

Policy, and the parties agreed the Policy would terminate after six months, on May 30, 2019.2

No temporary policy was issued for this extension. ENDURANCE agreed to extend the Policy

by endorsement for the requested six months with no right to renew. A copy of the e-mails

creating the endorsement extending the Policy (with the premium redacted) are attached hereto

as Exhibit “B.” The premium for the Policy and for its extension were paid prior to the filing of

Pernix’s bankruptcy case.

        2.       At this time, there are three (3) lawsuits (the “Opioid Lawsuits”) that have been

noticed to Endurance brought against Pernix alleging that it improperly marketed opioids for the

treatment of chronic pain:           (1) UFCW, Local 23 and Employers Health Fund v. Endo

Pharmaceuticals, Inc. et al, Case No.: 18-04-03485, filed in the Court of Common Pleas of


2
 Navigators Insurance Company (“Navigators”) issued a Commercial General Liability Policy and Umbrella Policy
over which the ENDURANCE Policy is excess. The Endurance Policy “follows the form” of the Navigators
Umbrella Policy. Navigators filed a complaint for a declaratory judgment against Pernix Therapeutics Holdings
Inc. on or about October 26, 2018 in the United States District Court for the Eastern District of Pennsylvania, Case
No. 18-CV-04638-JS, which is apparently stayed by this bankruptcy filing. A copy of the Navigator complaint
without exhibits is attached hereto as Exhibit “C.” Navigator denied coverage for the Opioid Lawsuits under the
Commercial General Liability and Umbrella Policies and declined to defend or indemnify Pernix by letter dated
October 23, 2018. Exhibit C, ¶ 53. Navigator then commenced the declaratory judgment action seeking a
declaration that it had no obligation to defend or indemnify Pernix under the aforesaid policies.

                                                   {01568923;v1}2
              Case 19-10323-CSS        Doc 113      Filed 03/07/19    Page 3 of 9



Philadelphia County Pennsylvania (the “UFCW Lawsuit”); (2) Iron Workers District Council of

Philadelphia and Vicinity Benefit Fund v. Abbott Laboratories, Inc. et al, Case Number. 18-05-

02442 filed in the Court of Common Pleas of Philadelphia County, Pennsylvania (the “Iron

Workers Lawsuit,” and collectively with the UFCW lawsuit, the “Pennsylvania Lawsuits”); and

(3) State of Arkansas et al. v. Purdue Pharma, L.P. et al., Case No. CV-2018-268, filed in the

Circuit Court of Crittenden County, Arkansas (the “Arkansas Lawsuit”). Copies of the

Pennsylvania Lawsuits and Arkansas Lawsuit are attached hereto as Exhibits “C-1” to “C-3.”

       3.     Plaintiffs in the Pennsylvania Lawsuits attribute the opioid epidemic to actions by

one class of defendants; namely, the “Manufacturer Defendants”, which includes Pernix

Therapeutics Holdings, Inc.     Specifically, the Pennsylvania Lawsuits allege that Zogenix

originally obtained FDA approval for Zohydro ER in 2013, but thereafter sold its interest in the

product to Pernix in 2015. The allegation is that “At all times relevant hereto, Zogenix and

Pernix through their respective corporate subsidiaries, authorized agents, servants, employees,

and/or other representatives regularly manufactured, advertised, promoted, marketed, sold and

distributed Zohydro ER throughout the Commonwealth of Pennsylvania and the City and County

of Philadelphia, including but not limited to the FUND and its participants, retirees, and their

dependents.” Exhibit C-1, ¶¶ 46-48; Exhibit C-2, ¶¶ 34-36.

       4.      The allegations of the Pennsylvania Lawsuits are nearly identical. Both allege

that Pernix and the other defendants "engaged in an intentional, decades-long pattern of

deceptive and misrepresentative conduct" regarding the risks of using opioids, leading to a vast

increase in overdose-related deaths in the Commonwealth of Pennsylvania and in Philadelphia.

Each of the Pennsylvania Lawsuits alleges the following four causes of action against Pernix:




                                          {01568923;v1}3
                  Case 19-10323-CSS            Doc 113       Filed 03/07/19   Page 4 of 9



               (a) Count One: Civil insurance fraud. Specifically, Pernix and the other defendants

               are alleged to have knowingly and intentionally defrauded the plaintiffs, who are

               considered insurers, through the misrepresentation of the dangers and benefits of

               opioids.

               (b) Count Two: Disgorgement of profits. Specifically, Pernix and the other

               defendants are alleged to have been unjustly enriched through their deceptive and

               wrongful conduct related to the sale of opioids.

               (c) Count Three: Breach of implied warranties. Specifically, Pernix and the other

               defendants are alleged to have impliedly warranted that opioids were appropriate for

               long-term use even though they knew or should have known that opioids were

               ineffective and dangerous when used in the long term.

               (d) Count Four: Civil conspiracy. Specifically, Pernix and the other defendants are

               alleged to have conspired amongst themselves to commit unlawful acts, including the

               insurance fraud alleged in Count One, and to present false or misleading information

               about opioids in order to drive sales.3The plaintiffs in the Pennsylvania Lawsuits seek

               damages for Pernix' intentional conduct, restitution, disgorgement and statutory

               penalties.

          5.       Plaintiff in the Arkansas Lawsuit alleges that Pernix and other defendants

engaged in a marketing scheme to increase opioid sales by, among other things, downplaying the

risk of opioid addiction, promoting the concept of "pseudoaddiction," exaggerating the

effectiveness of addiction prevention and screening tools, claiming that opioid dependence and

withdrawal are easily managed, denying the risks of increasing opioid dosages, and falsely

touting the benefits of long-term opioid use. The alleged actions purportedly resulted in a

3
    Navigator Declaratory Judgment Complaint, ¶¶ 14-16, Exhibit C.

                                                  {01568923;v1}4
              Case 19-10323-CSS         Doc 113      Filed 03/07/19     Page 5 of 9



dramatic increase in demand for public services and in associated costs to Arkansas and its

political subdivisions. The Arkansas Lawsuit asserts nine causes of action against Pernix:

           (a) Count One: Negligence/gross negligence. Specifically, Pernix and the other

           defendants are alleged to have breached their duty of reasonable care in the

           "manufacture, distribution, dispensing, and prescribing of opioids" and their duty "not

           to endanger public health, welfare, or safety."

           (b) Count Two: Common law public nuisance. Specifically, Pernix and the other

           defendants are alleged to have created or participated in the creation of a nuisance in

           the form of the over-saturation of opioids and widespread use of opioids for non-

           medical purposes.

           (c) Count Three: Violations of the Arkansas Uniform Narcotic Drug Act, Ark. Code

           Ann. §§ 20-64-201 et seq. Specifically, Pernix and the other defendants are alleged to

           have, inter alia, disregarded statutory and regulatory rules regarding safe distribution

           and dispensing methods and consciously oversupplied the Arkansas market with

           opioids.

           (d) Count Four: Accomplice to violations of the Arkansas Uniform Narcotic Drug

           Act, Ark. Code Ann. §§ 5-2-403; 20-64-201 et seq. Specifically, Pernix and 5 of the

           other defendants are alleged to have actively aided in, agreed to aid in, and failed to

           prevent one another from violating the Arkansas Uniform Narcotic Drug Act as set

           forth in Count Three.

           (e) Count Five: Civil conspiracy to violate the Arkansas Uniform Narcotic Drug Act.

           Specifically, Pernix and the other defendants are alleged to have agreed to oversupply

           prescription opioids in disregard of the Arkansas Uniform Narcotic Drug Act.



                                           {01568923;v1}5
                  Case 19-10323-CSS            Doc 113       Filed 03/07/19   Page 6 of 9



              (f) Count Six: Violations of the Arkansas Uniform Controlled Substances Act, Ark.

              Code Ann. §§ 5-64-101 et seq. Specifically, Pernix and the other defendants are

              alleged to have possessed, delivered, manufactured, and trafficked controlled

              substances in knowing violation of their statutory and regulatory duties to maintain

              effective controls against opioid diversion.

              (g) Count Seven: Accomplice to violations of the Arkansas Uniform Controlled

              Substance Act. Specifically, Pernix and the other defendants are alleged to have

              actively aided in, agreed to aid in, and failed to prevent one another from violating the

              Arkansas Uniform Controlled Substances Act as set forth in Count Six.

              (h) Count Eight: Civil conspiracy to violate the Arkansas Uniform Controlled

              Substances Act. Specifically, Pernix and the other defendants are alleged to have

              agreed to oversupply prescription opioids in disregard of the Arkansas Uniform

              Controlled Substances Act.

              (i) Count Nine: Violations of the Arkansas Drug Dealer Liability Act, Ark. Code

              Ann. §§ 16-124-101 et seq. Specifically, Pernix and the other defendants are alleged

              to have knowingly participated in the illegal drug market in violation of the Arkansas

              Drug Dealer Liability Act.

Plaintiff in the Arkansas Lawsuit seeks damages for Pernix' intentional conduct, restitution,

disgorgement, statutory penalties and multiplied damages.4 The Debtor and its related

companies, (the “Debtors”) filed voluntary petitions under Chapter 11 of the United States Code

(the “Bankruptcy Code”) on February 19, 2019. One of the Debtors’ first day motions was the

Debtors’ Motion for an Order to Continue and Renew Insurance on an interim basis.

ENDURANCE learned about the Debtors’ bankruptcy case through one of its attorneys who

4
    Navigator Declaratory Judgment Complaint, ¶¶ 18-20, Exhibit C.

                                                  {01568923;v1}6
              Case 19-10323-CSS           Doc 113        Filed 03/07/19   Page 7 of 9



happened to see it on a list of new Chapter 11 filings. ENDURANCE has not been able to verify

service of the bankruptcy case to this day.

                               II.     The Objection

       6.      ENDURANCE objects to the Debtors’ Sale Motion and proposed sale procedures

because, inter alia, the treatment of ENDURANCE is unclear – and in fact not referenced in the

Sale Motion or in the Purchase Agreement. The Purchase Agreement refers to a Disclosure

Letter, which, according to the Purchase Agreement, provides the treatment of the insurers. See

Purchase Agreement, Paragraph 2.1 (xv). While the reference is made, there is no attached

Disclosure Letter.

       7.      By not clearly stating how the Debtors intend to deal with ENDURANCE in

either the Purchase Agreement or the Debtors’ Sale Motion, it stands to reason that any plan in

this case will have a substantial impact on ENDURANCE and the other insurers. As this Court

knows, a plan of reorganization must be insurance neutral, and a plan is not insurance neutral if it

may have a substantial impact on the insurers.

       8.      Upon request, Debtors’ counsel confirmed for the undersigned counsel via

telephone with ENDURANCE’s counsel that ENDURANCE”s Policy was an included asset.

That means it is an asset to be transferred. However, Debtors’ counsel stated “he was not going

to get into whether it was transferable at that time.”

       9.      Because it is being treated as an asset that may be transferred by the Debtors, the

Debtors’ proposed sale raises the issue of how or whether the Debtors intend to transfer or assign

a Policy that is already cancelled and will lapse by its own terms on May 30, 2019. To the extent

that an assignment increases the risk to the insurer, it is not assignable.




                                              {01568923;v1}7
              Case 19-10323-CSS           Doc 113      Filed 03/07/19     Page 8 of 9



       10.     The sale procedures also do not address adequate assurance if in fact the Policy is

to be assigned. In fact, the Debtors give themselves three (3) days after the entry of an order

approving the sale procedures to file a potential assumption and assignment notice on the

counterparties, but the procedures do not require any buyer to finalize a list of assumed contracts

until after the hearing on the approval of the sale. Sale Motion, Paragraph 28 d.ii.

       11.     Furthermore, the Sale Motion also does not clearly state where the proceeds of the

sale will go – just that the sale is the best for the stakeholders—apparently without identifying

who the stakeholders are. See Motion, paragraph 2. Precisely who or what the stakeholders are

is unclear. Thus, the Debtor’s vague proposed sale procedures are related to the Debtors’ request

to continue and/or renew insurance in their sole discretion.

       12.     The Debtors have not indicated how they intend to assess the risks posed by and

their role in the nationwide opioid epidemic, especially considering the likely lack of insurance

coverage due to the Debtors’ alleged criminal, intentional, and willful misconduct. Attempting

to force their insurers to continue to do business with the Debtors is not the solution and nor is

fast-tracking a sale of the Debtors’ assets without consideration of these liabilities.

       13.     Based on the foregoing, ENDURANCE requests that this Court deny the Debtors’

sale procedures at this time.




                                             {01568923;v1}8
               Case 19-10323-CSS        Doc 113       Filed 03/07/19    Page 9 of 9




                              III.    Reservation of Rights

       14.      ENDURANCE reserves all of its rights, including its rights to further object to

the Debtors’ Motion regarding this sale once it is known how the Debtors intend to treat

ENDURANCE, and/or the Court rules an Order on Debtor’s Motion to Continue and Renew

Insurance. and to reply to the Debtors’ response to this Objection.

                              FINEMAN KREKSTEIN & HARRIS PC

                                      By:     /s/Deirdre M. Richards
                                              Deirdre M. Richards (No. 4191)
                                              1300 N. King Street
                                              Wilmington, DE 19801
                                              Telephone: (302) 538-8331
                                              Facsimile: (302) 394-9228
                                              drichards@finemanlawfirm.com
                                              Attorneys for Endurance American Insurance Company.
Date: 3/7/19




                                            {01568923;v1}9
